Citation Nr: 0433125	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 10 percent 
disabling (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1953 to 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied an increased rating for the 
veteran's service-connected back disability.  The veteran 
perfected a timely appeal of this determination to the Board.

In August 2003, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the case is once again before the Board.


FINDINGS OF FACT

The veteran's low back disability is manifested by 
intermittent pain and normal limitation of motion; however; 
even when pain is considered, the veteran's low back 
condition is not shown to result in functional loss 
consistent with or comparable to moderate limitation of 
motion of the lumbar spine, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent for the veteran's low back disability 
have not been met.  38 U.S.C.A. § 1155, 5107, (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

In a January 2004 RO letter, VA notified the veteran of the 
VCAA and its relevance to his claim for increase and offered 
to assist him in obtaining any relevant evidence. This letter 
also requested that the veteran submit medical records in his 
possession.  See 38 C.F.R. § 3.159(b).  By way of the 
aforementioned document, the veteran was informed of what 
evidence he needed to submit, and what evidence VA would try 
to obtain.  See 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (describing harmless error).  

The veteran was also provided with a statement of the case 
and two supplemental statements of the case, which discuss 
the pertinent evidence, and the laws and regulations related 
to his claims, and essentially notify him of the cumulative 
evidence that has already been provided to VA or obtain on 
his behalf.  In September 2001 and June 2004, the veteran was 
provided with VA examinations to determine the nature, extent 
and current severity of his low back disability. There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.

Under these circumstances, the Board finds that the appellant 
has been provided adequate notice of the evidence needed to 
successfully prove his claim and VA has associated with the 
claims file the relevant evidence identified in support the 
claim.  Thus, there is no prejudice by appellate 
consideration of the claim at this time, without another 
remand of the case to the RO for additional assistance to the 
appellant in the development of the claim (as required by the 
VCAA) or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  No further notice or assistance to 
the appellant is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's low back disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5293, 
which was in effect prior to September 23, 2002.  Pursuant to 
this code, a 10 percent evaluation is warranted for 
intervertebral disc syndrome where the disability is mild; a 
20 percent evaluation is warranted where the disability is 
moderate with recurring attacks; a 40 percent evaluation is 
warranted where the disability is severe with recurring 
attacks and intermittent relief; and a 60 percent evaluation 
is warranted where the disability is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5295, effective prior to September 26, 
2003.  This code provides that a 10 percent evaluation is 
warranted when the disability is productive of characteristic 
pain on motion, and a 20 percent evaluation is warranted when 
the disability is productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5292, in effect until September 26, 2003, 
which provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back disability more nearly approximates a 
schedular evaluation of 10 percent. 

In this case, the veteran was afforded two VA examinations in 
connection with his claim.  The VA examination conducted in 
September 2001 revealed intermittent back pain along the 
veteran's waistline.  The veteran reported no sensation of 
weakness, fatigability or lack of endurance, but he did 
report that he experienced some stiffness in the morning and 
during episodes of pain.  The veteran stated that he did not 
use medication for his condition and noted that he did not 
suffer periods of flare-ups.  Upon examination, the veteran 
was noted to have full range of motion of the spine with no 
pain or evidence of muscle spasm, including lateral bending 
and rotational movements.  The veteran also exhibited 5/5 
strength in his knees and legs, his gait was smooth, and he 
was able to perform toe walking and heel walking without 
difficulty.  The veteran was found to have slight generalized 
osteophytic formation, moderate degenerative disc disease at 
L5-S1, and moderate degenerative change facets L5-S1.  He was 
diagnosed with degenerative disc disease with intermittent 
pain.  The examiner noted that the veteran's condition did 
not present a significant progressive problem.  

In December 2001, an X-ray was taken of the veteran's back 
that revealed mild narrowing L2-3 with posterior lipping of 
the inferior endplate of L2.  The veteran had minimal 
narrowing L3-4, mild narrowing L4-5 and pronounced narrowing 
L5-S1 with sclerosis of the opposing vertebral endplates, 
posterior lipping, posterior osteophytes, and non-marginal 
inferolateral osteophytes.  There was no vertebral collapse 
or wedging, but pronounced facet arthritis was noted at L3-4, 
L4-5 on the left and L2-3, L3-4, L4-5, and L5-S1 on the 
right.  The conclusion was "within normal limits for age."

In June 2004, the veteran was afforded another VA examination 
in connection with his claim.  The veteran described flare-
ups of discomfort approximately once every 2-3 weeks with 
pain in the lumbar area.  The examiner noted that there was 
no concurrent radiculopathy or radiation of the pain either 
proximally or distally.  The veteran stated he took no 
medication for his condition and has never had any surgery 
for his back.  Upon examination, the veteran was found to 
have a normal gait and normal station.  Range of motion of 
the lumbar spine was 90 degrees flexion, 15 degrees 
extension, and 25 degrees right and left lateral flexion, all 
with no pain.  The examiner also found no decreased motion, 
weakness, fatigue, or pain with repetition, and no evidence 
of any functional back loss.  The veteran was found to have 
almost normal physical findings upon examination, but the 
examiner noted that the veteran was likely having 
intermittent episodes of paralumbar muscle spasm.  The 
veteran was also found to have normal neurological 
examination and normal range of motion of the lumbar spine.  
He was diagnosed with osteoarthritis of the lumbar spine.  In 
conclusion, the examiner found no evidence that was 
suggestive of intervertebral disc syndrome and noted that the 
veteran does not have sciatic neuropathy or radiation of 
pain.  He noted that there have been no incapacitating 
episodes with this condition and concluded that the veteran 
suffers intermittent paralumbar muscle spasm, mild.

Based on the foregoing, the veteran's condition more nearly 
approximates the criteria for a 10 percent rating under each 
of the former Diagnostic Codes 5292, 5293, and 5295.  

Under the former Diagnostic Code 5293, a 10 percent 
evaluation is warranted for intervertebral disc syndrome 
where the disability is mild.  As noted by both VA examiners, 
the veteran's condition was found to be mild.  And the June 
2004 examiner opined that the veteran likely did not have 
intervertebral disc syndrome, making an evaluation under this 
code less meritorious.  A 20 percent evaluation under 
Diagnostic Code 5293 is not warranted here where the 
disability has not been found to be moderate with recurring 
attacks.  

Under the former Diagnostic Code 5295, a 10 percent 
evaluation is warranted when the disability is productive of 
characteristic pain on motion.  While the veteran was noted 
to have intermittent pain of the low back, the Board notes 
that neither VA examiner found pain on motion during the 
respective examinations.  And neither examiner found that the 
veteran's disability is productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  Therefore, a 20 percent evaluation 
under this code is not warranted.

Finally, under the former Diagnostic Code 5292, a 10 percent 
rating is warranted for low back disability manifested by 
slight limitation of motion, and a 20 percent rating is 
warranted where the condition in manifested by moderate 
limitation of motion.  Here, the veteran was found to have 
full range of motion of the lumbar spine in both the 
September 2001 and June 2004 VA examinations.  Therefore, an 
increased rating to a 20 percent evaluation in this code is 
not warranted.

The weight of the evidence will also not support an increased 
evaluation under the revised Diagnostic Codes 5237 and 5243. 

Under the revised Diagnostic Code 5237, a 10 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater that 60 degrees but not greater 
that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

As noted above, the veteran was found to have normal range of 
motion in both the September 2001 and June 2004 VA 
examinations. His total range of motion in the June 2004 
examination was 155 degrees.  The veteran was also found to 
have paralumbar muscle spasm and normal gait.  These findings 
support a 10 percent evaluation for the veteran's condition.  
The veteran does not have a combined range of motion of the 
lumbar spine of 120 degrees or less, nor does he manifest 
muscle spasm resulting in abnormal gait or abnormal spinal 
contour.  Therefore, a 20 percent evaluation under this code 
is not warranted.

Under the revised Diagnostic Code 5243, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  

Here, the veteran was specifically found to have had no 
incapacitating episodes in connection with his low back 
condition.  He was also found to have a normal neurological 
examination with no sciatic neuropathy or radiation of pain.  
In addition, the veteran's leg and knee strength was found to 
be normal, and he was found to have a normal gait.  Under 
revised Diagnostic Code 5243, therefore, an increase to 20 
percent disabling is not warranted.

Next, the Board has specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  While recognizing that the 
veteran has complaints of pain, as described above, the 
record reflects no objective evidence of actual impairment of 
his back upon clinical examination, as caused by such pain.  
And the veteran was found to have no weakness, fatigability 
or related factors in connection with his condition.  In 
addition, the record contains no indication that the veteran 
suffers from flare-ups that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that a compensable 
evaluation under Diagnostic Code 5290 in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.

Thus, the Board finds that the record presents no basis upon 
which to grant an evaluation for the veteran's low back 
disability in excess of 10 percent under the relevant 
diagnostic codes.  See 38 C.F.R. §§ 4.7, 4.40, 4.45.
In addition, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for a low back 
disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



